PER CURIAM.
After review of the initial brief, the record and pertinent authorities, we conclude that the trial court correctly denied appellant’s rule 3.800(a) motion to correct sentence, albeit, apparently, for the wrong reasons. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
Since appellant has failed to demonstrate a preliminary basis for reversal, we summarily affirm the order on review pursuant to rule 9.315(a), Florida Rules of Appellate Procedure.
LETTS, HERSEY and POLEN, JJ., concur.